

115 S2613 IS: Improving Access to Mental Health Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2613IN THE SENATE OF THE UNITED STATESMarch 22, 2018Ms. Stabenow (for herself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve access to mental health services under
			 the Medicare program.
	
 1.Short titleThis Act may be cited as the Improving Access to Mental Health Act of 2018. 2.Improved access to mental health services under the Medicare program (a)Access to clinical social workersSection 1833(a)(1)(F)(ii) of the Social Security Act (42 U.S.C. 1395l(a)(1)(F)(ii)) is amended by striking 75 percent of the amount determined for payment of a psychologist under clause (L) and inserting 85 percent of the fee schedule amount provided under section 1848.
			(b)Access to clinical social worker services provided to residents of skilled nursing facilities
 (1)In generalSection 1888(e)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting clinical social worker services, after qualified psychologist services,.
 (2)Conforming amendmentSection 1861(hh)(2) of the Social Security Act (42 U.S.C. 1395x(hh)(2)) is amended by striking and other than services furnished to an inpatient of a skilled nursing facility which the facility is required to provide as a requirement for participation.
 (c)Access to the complete set of clinical social worker servicesSection 1861(hh)(2) of the Social Security Act (42 U.S.C. 1395x(hh)(2)) is further amended by striking for the diagnosis and treatment of mental illnesses (other than services and inserting (including health behavior assessment and intervention (identified as of January 1, 2015, by HCPCS codes 96150 through 96155 (and any succeeding codes)), but not including services.
 (d)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2019.